DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10 2018 205 400.2, filed on 04/10/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As to claims 12, 14, it’s not clear, whether it is claimed all limitation with the ‘and/or’, or only one of these limitations. For prosecution, one of these limitations is assumed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 12-14 , 15, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Lin et al. (US 2019/0204151 A1)[hereinafter Lin].
As to claims 1, 15, , Lin teaches a spectral analysis system for capturing a spectrum with an optic that forms an optical path, wherein spectral analysis system is configured to apply a correction function to a captured spectrum so as to acquire a modified spectrum (paragraphs 0010, 0037, 0041-0042, ; Figs. 1, 3).
As to claim 3, Lin teaches all as applied to claim 1, and in addition teaches wherein the correction function is acquired by measuring one or several measured impulse responses (paragraph 0010, 0037, and 0041).
As to claim 10, Lin teaches all as applied to claim 1, and in addition teaches wherein the spectral analysis system comprises the following elements: an optical system with the optic, wherein the optical system 124 is configured to spectrally divide electromagnetic radiation, and wherein the optical system is a monochromator, a polychromator, or a device configured to perform hyperspectral image capturing’s, and at least one detector 126 element configured to detect the electromagnetic radiation divided by the optical system (124, 126, Fig.1B).
As to claim 12, Lin teaches all as applied to claim 1, and in addition teaches wherein the spectral analysis system comprises an optical system with the optic and is configured to spectrally divide electromagnetic radiation, and comprises at least one detector element configured to detect the electromagnetic radiation divided by the optical system, and wherein the optical system does not comprise mechanical actuators to correct aberrations after or during the production of the spectral analysis system ( 124, 1267, Fig.1B).
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8, 11, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
As to claims 4-8, Lin teaches all as applied to claim 1, except the correction function being in the form of matrix. However, Examiner takes Official Notice that use of correction function in spectral analysis is well known in the art.

As to claim 11, Lin teaches all as applied to claim 10, except the entry and exit openings that are round, oval, rectangular, crescent-shaped, arched, rectangularly pulvinated or rectangularly drum-shaped. Howeverf, Examiner takes Official Notice use said shapes of entry and exit openings is well known in the art.
It would have been obvious to one of ordinary skill in the art to incorporate said entry and exit openings in optical apparatus in order shape/condition light as desired.
As to claim 16, Lin teaches all as applied to claim 1, except the mobile device with electronics assembly. Howeverf, Examiner takes Official Notice use of mobile device with electronics assembly is well known in the art.
It would have been obvious to one of ordinary skill in the art to use mobile device in optical apparatus in order to collect/analyze data/spectrum of interest rapidly/faster. 
 Allowable Subject Matter
Claims 2, 9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-27 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
wherein the spectrum of the reference radiation source comprises a peak with a spectral width that is smaller than a spectral resolution performance of the spectral analysis system, creating a correction function from the captured reference spectrum so that, when applying the correction function to captured spectra captured by the spectral analysis system, modified spectra that are less impaired by errors of an optic of the spectral analysis system are acquired, in combination with the rest of the limitations of the claim.
Claims 18-26 depend on the allowed claim 17.
As to claim 27, the prior art of record, taken alone or in combination, fails to disclose or render obvious a non-transitory digital storage medium having a computer program stored thereon to perform the method for determining a correction function for a spectrum captured by a spectral analysis system, comprising: capturing a reference spectrum of a reference radiation source with the spectral analysis system so as to acquire a captured reference spectrum, wherein the spectrum of the reference radiation source comprises a peak with a spectral width that is smaller than a spectral resolution performance of the spectral analysis system, creating a correction function from the captured reference spectrum so that, when applying the correction function to captured spectra captured by the spectral analysis system, modified spectra that are less impaired by errors of an optic of the spectral analysis system are acquired, in combination with the rest of the limitations of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886